 



EXHIBIT 10.1

 



EMPLOYMENT SERVICES AGREEMENT

 

This Employment Services Agreement (the “Agreement”) is entered into as of the
15th day of May, 2015, by and between Eventure Interactive, Inc., a Nevada
corporation, with a business address of 3420 Bristol Street, 6th Floor, Costa
Mesa, CA 92626 (the “Company”), and Jason E. Harvey, an individual (the
“Executive”).

 

INTRODUCTION

 

WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1. Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon the
Effective Date as set forth on Schedule A hereto (the “Effective Date”) and
shall continue for that period of calendar months from the Effective Date as set
forth on Schedule A hereto. Thereafter, the Employment Period shall
automatically renew for successive periods of two (2) years each, unless either
party shall have given to the other at least sixty (60) days’ prior written
notice of their intention not to renew the Executive’s employment prior to the
end of the Employment Period or the then applicable renewal term, as the case
may be. In any event, the Employment Period may be terminated as provided
herein.

 

2. Employment; Duties.

 

(a) General.  Subject to the terms and conditions set forth herein, the Company
shall employ the Executive to act for the Company during the Employment Period
in the capacity set forth on Schedule A hereto, and the Executive hereby accepts
such employment. The duties and responsibilities of the Executive shall include
such duties and responsibilities appropriate to such office as the Company’s
Board of Directors (the “Board”) may from time to time reasonably assign to the
Executive, as initially specified on Schedule A attached hereto, with such
authority and responsibilities, including Company-wide executive, administrative
and finance functions as are normally associated with and appropriate for such
position.

 

(b) Executive recognizes that during the period of Executive's employment
hereunder, Executive owes an undivided duty of loyalty to the Company, and
Executive will use Executive's good faith efforts to promote and develop the
business of the Company and its subsidiaries (the Company’s subsidiaries from
time to time, together with any other affiliates of the Company, the
“Affiliates”). Executive shall devote the required time, attention and skills to
the performance of Executive’s services as an executive of the Company.
Recognizing and acknowledging that it is essential for the protection and
enhancement of the name and business of the Company and the goodwill pertaining
thereto, Executive shall perform the Executive’s duties under this Agreement
professionally, in accordance with the applicable laws, rules and regulations
and such standards, policies and procedures established by the Company and the
industry from time to time.

 



 

 

 

(c) However, the parties agree that: (i) Executive may devote a reasonable
amount of his time to civic, community, or charitable activities and may serve
as a director of other corporations (provided that any such other corporation is
not a competitor of the Company, as determined by the Board) and to other types
of business or public activities not expressly mentioned in this paragraph; and
(ii) Executive may participate as a non-employee director, employee and/or
investor in other companies and projects as described by Executive to the Board,
so long as Executive’s responsibilities with respect thereto do not conflict or
interfere with the faithful performance of his duties to the Company.

 

(d) Place of Employment. The Executive’s services shall be performed at the
Company’s offices located at 3420 Bristol Street, 6th Floor, Costa Mesa, CA
92626 (the “Headquarters”). The parties acknowledge, however, that the Executive
may be required to travel in connection with the performance of his duties
hereunder. If the Company requires Executive to permanently perform his services
greater than 50 miles from the current location without Executive’s consent,
Executive has the right to terminate this Agreement for Good Reason.

 

3. Base Salary. The Executive shall be entitled to receive a salary from the
Company during the Employment Period at a rate per year indicated on Schedule A
hereto (the “Base Salary”). Once the Board has established the initial Base
Salary, the Board will evaluate Executive’s annual performance and if warranted
shall increase such Base Salary by a minimum of ten percent (10%) on each
anniversary of the Effective Date. The parties expressly agree that what the
Executive receives now or in the future, in addition to the regular Base Salary,
whether this be in the form of benefits or regular or occasional aid/assistance,
such as recreation, club memberships, meals, vehicle, lodging or clothing,
occasional bonuses or anything else he receives, during the Employment Period
and any renewals thereof, in cash or in kind, shall not be deemed as salary.
However, because the Company is a public company subject to the reporting
requirements of, inter alia, the US Securities and Exchange Commission (the
“SEC”), both parties acknowledge that the Executive’s annual compensation (as
determined by the rules of the SEC or any other regulatory body or exchange
having jurisdiction), which may include some or all of the foregoing, will be
required to be publicly disclosed.

 

4. Bonus.  (a)  The Company shall pay the Executive an annual bonus (the “Annual
Bonus”), in the event that the Company achieves certain operational, financial
or other milestones (“Milestones”) established by the Board (see “Schedule A”
hereto). The Annual Bonus may be paid in cash, securities or other property, as
determined in the reasonable discretion of the Board.

 

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 



2

 

 



5. Other Benefits

 

(a) Preferred Stock, Restricted Stock and Stock Option Grants.  During the term
of employment, Executive shall be entitled to and not limited to, annual
Preferred Stock, Restricted Stock and Stock Option Grants at the discretion of
the Board of Directors and under the guidelines as set forth in the Company’s
most current Equity Incentive Plan. For the purpose of this Agreement Executive
shall receive an initial Stock Option Grant, per the current Equity Incentive
Plan as specified in Schedule A hereto.

 

(b) Insurance, Deferred Compensation and Other Benefits. During the Employment
Period, the Executive and the Executive’s dependents shall be entitled to
participate in the Company’s insurance programs, deferred compensation and any
ERISA benefit plans, as the same may be adopted and/or amended from time to time
(the “Benefits”). Additionally, fees charged by professional service providers
to accommodate, planning, legal structuring and accounting of the Benefits shall
be reimbursed by the Company. The Executive shall be entitled to paid personal
days on a basis consistent with the Company’s other senior executives, as
determined by the Board of Directors. The Executive shall be bound by all of the
policies and procedures established by the Company from time to time. However,
in case any of those policies conflict with the terms of this Agreement, the
terms of this Agreement shall control.

 

(c) Fringe Benefits. The Company shall provide from time to time Fringe Benefits
to Executive of which will be determined and agreed upon by the Board of
Directors and Executive on a case by case basis.

 

(d) Paid Time Off. During the Employment Period, the Executive shall be entitled
to an annual Paid Time Off (“PTO”) of at least that number of working days set
forth on Schedule A hereto. There will be no limit to the number of PTO days
Executive may accrue regardless of what PTO accrual policies are put in place
for general employees of the Company.

 

(e) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.

 

6. Termination; Compensation Due. The Executive's employment hereunder may
terminate, and the Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined, in
accordance with the provisions of paragraphs (a) through (e) below:

 

(a) Voluntary Resignation; Termination without Cause.

 

(i)  Voluntary Resignation.  The Executive may terminate his employment at any
time upon thirty (30) days prior written notice to the Company. In the event of
the Executive’s voluntary termination of his employment other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3 or 4 above,
except as otherwise required by this Agreement or by applicable law, or to
provide the benefits described in Section 5 above, for periods after the date on
which the Executive's employment with the Company terminates due to the
Executive 's voluntary termination, except for the payment of the Base Salary
accrued through the date of such resignation.

 



3

 

 

(ii)  Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the Board of Directors of
the Company.

 

(A)  If the Executive’s employment is terminated by the Company without Cause,
the Company shall (x) continue to pay the Executive the Base Salary (at the rate
in effect on the date the Executive’s employment is terminated) until the end of
the Severance Period (as defined in Section 6(e) below), (y) with respect to the
Bonus, to the extent the Milestones are achieved, pay the Executive the full or
a pro rata portion of the Bonus of the Employment Period on the date such Bonus
would have been payable to the Executive had the Executive remained employed by
the Company, and (z) pay any other accrued compensation and Benefits. The
Executive shall not have any further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination of employment.

 

(b) Discharge for Cause. Upon written notice to the Executive, the Company may
terminate the Executive’s employment for “Cause” if any of the following events
takes place and Executive has not cured the item that has been identified to be
in breach within a sixty (60) day period:

 

(i)  the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company as assigned by the Board of Directors;

 

(ii)  the Executive’s conviction of, or plea of nolo contendere to, (i) any
felony or (ii) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iii)  the Executive’s engaging in any act of dishonesty (including, without
limitation, theft or embezzlement), violence, threat of violence in each case,
that is materially injurious to the Company or any of its Affiliates;

 

(iv)  the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company;

 

(v) any other willful misconduct by the Executive which is materially injurious
to the financial condition or business reputation of the Company or any of its
Affiliates, or

 

(vi)  any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or

 

(vii)  the Executive’s breach of his obligations under Section 7, 8 or 9 of this
Agreement.

 



4

 

 

Notwithstanding the forgoing, if the event is not capable of being cured, this
Agreement shall terminate upon the Company’s delivery of written notice
identifying the “cause” event.

 

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive's
employment with the Company is terminated on account of the Executive's
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination and accrued and unused PTO pay.

 

(c) Disability. The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable local labor regulations (a "Permanent
Disability"). In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability. A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.

 

(d) Death. The Executive's employment hereunder shall terminate upon the death
of the Executive. The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 3 or 4 above, or, except
as otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 5 above, for periods after the date of
the Executive's death except for then applicable Base Salary and accrued but
unused PTO pay earned and accrued through the date of death, payable to the
Executive or his successor.

 

(e) Termination for Good Reason. The Executive may terminate this Agreement at
any time for Good Reason. In the event of termination under this Section 6(e),
the Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary and earned Bonus for a period equal to the number of
months set forth on Schedule A hereto (the “Severance Period”), and subject to
the Company’s regular payroll practices and required withholdings. The Executive
shall continue to receive all Benefits during the Severance Period. The
Executive shall not have any further rights under this Agreement or otherwise to
receive any other compensation or benefits after such resignation. For the
purposes of this Agreement, “Good Reason” shall mean any of the following
(without Executive’s express written consent):

 



5

 

 

(i)  the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(ii)  removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after or in
anticipation of a Change of Control (as defined below);

 

(iii)  a reduction by the Company in the then applicable Base Salary or other
compensation, or failure to timely pay Executive’s Base Salary for more than 4
consecutive pay periods or thirteen or more pay periods in a one-year period
without Executive’s prior consent;

 

(iv)  the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reductions
are pari passu with other senior executives of the Company;

 

(v)  a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof; or

 

(vi) a permanent relocation of Executive’s place of work of more than fifty (50)
miles from 3420 Bristol Street, Costa Mesa, CA 92626 without Executive’s
consent.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(f) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written ‘‘Notice of Termination’’ to the
other party hereto given in accordance with Section 14 of this Agreement. In the
event of a termination by the Company for Cause or by Executive for Good Reason,
the Notice of Termination shall (i) indicate the specific termination provision
in this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the date of
termination, which date shall be the date of such notice. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 



6

 

 

(g) Resignation from Directorships and Officerships.  The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

7.Non-Competition; Non-Solicitation.

 

(a) For the duration of the Employment Period and, unless the Company terminates
the Executive’s employment without Cause or Executive terminates his employment
for Good Reason, during the Severance Period (the “Non-compete Period”), the
Executive shall not, directly or indirectly, except as specifically provided in
Section 2(c), own, manage, operate, finance or control a directly competitive
entity that engages or conducts business in an identical manner to the Company;
provided, however, that the Executive may own less than 10% in the aggregate of
the outstanding shares of any class of securities of any enterprise other than
any such enterprise with which the Company competes or is currently engaged in a
joint venture, if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(b) or (g) of the
Exchange Act. Notwithstanding the foregoing, if the Executive shall present to
the Board any opportunity within the scope of the prohibited activities
described above, and the Company shall not elect to pursue such opportunity
within a reasonable time, then the Executive shall be permitted to pursue such
opportunity, subject to the requirements of Section 2(c).

 

(b) During the Employment Period and for a period of three (3) months following
termination of the Executive’s employment with the Company, the Executive shall
not:

 

(i)  persuade, solicit or hire, or attempt to recruit, persuade, solicit or
hire, any employee, or independent contractor of, or consultant to, the Company,
or its Affiliates, to leave the employment (or independent contractor
relationship) thereof, whether or not any such employee or independent
contractor is party to an employment agreement; or

 

(ii)  attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.

 



7

 

 

The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.

 

8. Inventions and Patents. Unless any inventions, innovations, improvements,
know-how, plans, development, methods, designs, analyses, specifications,
software, drawings, reports and all similar or related information (whether or
not patentable or reduced to practice) are presented to the Board of Directors
by Executive and approved by the Board of Directors for Ownership by Executive,
the Executive acknowledges that all inventions, innovations, improvements,
know-how, plans, development, methods, designs, analyses, specifications,
software, drawings, reports and all similar or related information (whether or
not patentable or reduced to practice) which related to any of the Company’s
actual or proposed business activities and which are created, designed or
conceived, developed or made by the Executive during the Executive’s past or
future employment by the Company or any Affiliates, or any predecessor thereof
(“Work Product”), belong to the Company, or its Affiliates, as applicable. Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” and ownership of all right title and interest shall rest
in the Company. The Executive hereby irrevocably assigns, transfers and conveys,
to the full extent permitted by law, all right, title and interest in the Work
Product, on a worldwide basis, to the Company to the extent ownership of any
such rights does not automatically vest in the Company under applicable law. The
Executive will promptly disclose any such Work Product to the Company and
perform all actions requested by the Company (whether during or after
employment) to establish and confirm ownership of such Work Product by the
Company (including without limitation, assignments, consents, powers of attorney
and other instruments).

 



8

 

 

9.Confidentiality Covenants.

 

(a) The Executive understands that the Company and/or its Affiliates, from time
to time, may impart to the Executive confidential information, whether such
information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i)  Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii)  Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

 

(iii)  Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 

(iv)  Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(b) The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.

 



9

 

 

10. Representation. The Executive hereby represents that the Executive’s entry
into this Employment Agreement and performance of the services hereunder will
not violate the terms or conditions of any other agreement to which the
Executive is a party.

 

11. Arbitration. In the event of any breach arising from the performance of this
Agreement, either party may request arbitration. In such event, the parties will
submit to arbitration by a qualified arbitrator with the definition and laws of
the State of California. Such arbitration shall be final and binding on both
parties.

 

12. Governing Law/Jurisdiction. This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the State of California without regard to the
conflicts of laws principles thereof.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels (i) any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

14. Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

 



  (a) to the Company at:     Eventure Interactive, Inc.     Attn: Kelle Cohen  
  3420 Bristol Street, 6th Floor     Costa Mesa, CA 92626         (b) to the
Executive at:     Address listed on Schedule A attached hereto.

  

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 



10

 

 

15. Severability. If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

16. Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

17. Successors and Assigns. This Agreement shall be binding upon the Company and
any successors and assigns of the Company. Neither this Agreement nor any right
or obligation hereunder may be assigned by the Executive. The Company may assign
this Agreement and its right and obligations hereunder, in whole or in part. For
purposes of this Agreement, successors and assigns shall include, but not be
limited to, any individual, corporation, trust, partnership, limited liability
company, or other entity that acquires a majority of the stock or assets of the
Company by sale, merger, consolidation, liquidation, or other form of transfer.
In such a case, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Without limiting the foregoing, unless the context otherwise
requires, the term “Company” includes all Affiliates of the Company.

 

18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories. Signatures may be
given by facsimile or other electronic transmission, and such signatures shall
be fully binding on the party sending the same.

 

19. Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 



11

 

 

20. Opportunity to Seek Advice. The Executive acknowledges and confirms that he
has had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement,
that the Executive is fully aware of its legal effect, and that Executive has
entered into it freely based on the Executive’s judgment and not on any
representations or promises other than those contained in this Agreement.

 

21. Withholding and Payroll Practices. All salary, severance payments, bonuses
or benefits payments made by the Company under this Agreement shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law and shall be paid in the ordinary course pursuant to the Company’s then
existing payroll practices.

 

[The next page is the signature page]

 



12

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  EXECUTIVE           By:      /s/ Jason E. Harvey   Name: Jason E. Harvey  
Title: Chief Executive Officer                     EVENTURE INTERACTIVE, INC.  
        By:      /s/ Gannon K. Giguiere   Name: Gannon K. Giguiere   Title:
Chairman, Founder

 



 

 

 

Schedule A

 

1.Effective Date: April 1, 2015

 

2.Employment Period:  24 months

 

3.Employment

 

a.Title: Chief Executive Office

 

b.Executive Duties:

 

Executive’s duties and responsibilities shall generally include all rights,
duties and responsibilities customarily associated with the executive position
of Chief Executive Officer. During the term of this Agreement, Executive shall
report directly to the Board of Directors of the Company. Any change of
Executive’s position, rights, responsibilities, duties, reporting obligations,
compensation, benefits or job description or any change in the control or
ownership of the Company, without the express written consent of Executive,
shall constitute a material breach of this Agreement and, at the discretion of
Executive, may be treated as a constructive termination of the employment
relationship without just cause subject to all the rights and obligation
associated with the termination provisions provided in this Agreement. Executive
shall have the following specific duties and obligations:

 

·Oversee all aspects of the management, operations, product development and
sales of the Company;

 

·Receive regular and direct reports from all executive officers of the Company;

 

·Advise the Board of Directors of the Company regarding all aspects of the
management, operations and finances of the Company;

 

·Direct, as a primary resource, all communications regarding the affairs of the
Company to the media, community and industry resources and all other outside
concerns;

 

·Develop and advance meaningful vision, strategies and objectives that drive and
direct all aspects and affairs of the Company; and

 

·Motivate all officers, managers and Executives in the development of an
appropriate business culture and ethic.

 

4.Base Salary: $175,000

 

5.Annual Bonus (paid quarterly):  100% of Base Salary, paid quarterly upon
achievement, if applicable, of milestones set by the Board of Directors during
the Annual Operating Planning Session, which is to be conducted and completed no
later than December 1, or the nearest non-holiday working day in the month of
December, of every year commencing December 2015.

 



 

 

 

6.Restricted Stock Grant:  2,250,000 Restricted Common Stock shares.

 

7.Paid Time Off:  3 weeks per year

 

8.Severance Period:  6-12 months

 

The Severance Period shall be a minimum of 6 months and a maximum of 12 months.
If a termination giving rise to a severance obligation takes place when there
are 6 or fewer months remaining on the existing term, the Severance Period shall
be 6 months. If a termination giving rise to a severance obligation takes place
when there are 12 or more months remaining on the existing term, the Severance
Period shall be 12 months. If a termination giving rise to a severance
obligation takes place when there are more than 6 but less than 12 months
remaining on the existing term, the Severance Period shall be the remainder of
the existing term.

 

9.Other Benefits: Determined by the Board of Directors on a case-by-case basis.

 

10.Executive Mailing Address:

 

Jason Harvey

1030 Mississippi Avenue

Los Angeles, CA 90025

 



 

